Case 5:18-cv-02594-SB-SP Document 148 Filed 08/17/21 Page 1 of 7 Page ID #:1604



                                                             August 17, 2021
   1
                                                                 VPC
   2

   3                                                           JS-6
   4

   5

   6

   7

   8

   9                        UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
       ARCHITECTURAL DESIGN                      CASE NO: 5:18-cv-02594 SB (SPx)
  12   CONTRACTORS, INC. a California            JUDGE: Stanley Blumenfeld, Jr.
  13   Corporation,

  14                      Plaintiff,
                                                 [Proposed] JUDGMENT ON JURY
  15         vs.                                 VERDICT [Redacted]
  16

  17   BUILDER SERVICES GROUP, INC.,
       a Florida corporation,                    Complaint Filed: August 14, 2018
  18                                             Removal Filed:   December 13, 2018
                          Defendant.             Trial Date:      July 26, 2021
  19

  20

  21

  22
            This action came on regularly for trial on July 27, 2021 at 8:30 a.m., in

  23
       Courtroom 6C of the United States District Court, the Honorable Judge Stanley

  24
       Blumenfeld, Jr. presiding; the plaintiff appearing by attorneys Steven C. Smith

  25
       and Douglas M. Campbell and the defendant appearing by attorney Malcolm D.

  26
       Schick.

  27
            A jury of eight persons was regularly impaneled and sworn. Witnesses were

  28
       sworn and testified. After hearing the evidence and arguments of counsel, the jury

                                                1
                            JUDGMENT ON JURY VERDICT [Redacted]
Case 5:18-cv-02594-SB-SP Document 148 Filed 08/17/21 Page 2 of 7 Page ID #:1605




   1   was duly instructed by the Court and the cause was submitted to the jury. The jury
   2   deliberated and thereafter returned into court with its verdict as follows:
   3

   4                    We answer the questions submitted to us as follows:
   5

   6                               VF-300 Breach of Contract
   7

   8   1.   Did Architectural Design Contractors, Inc. do all, or substantially all, of the
   9        significant things it was required to do under the contract?
  10

  11                    X   Yes        ______No
  12

  13               If your answer to question 1 is yes, then answer question 2. If you
  14               answered no to question 1, skip questions 2 and 3 and answer question
  15               4.
  16

  17   2.   Did Builder Services Group, Inc. fail to meet the standard of care in the
  18        installation of insulation ?
  19

  20                    X   Yes        ______No
  21

  22               If your answer to question 2 is yes, then answer question 3. If you
  23               answered no to question 2, skip question 3 and answer question 4.
  24

  25   3.   Was Architectural Design Contractors, Inc. harmed by Builder Services
  26        Group, Inc.’s breach of contract?
  27

  28                    X   Yes        ______No
                                                  2
                              JUDGMENT ON JURY VERDICT [Redacted]
Case 5:18-cv-02594-SB-SP Document 148 Filed 08/17/21 Page 3 of 7 Page ID #:1606




   1   Answer question 4.
   2

   3                                Breach of Warranty
   4

   5   4.   Did Builder Services Group, Inc. make a warranty that its work would be
   6        performed in a good and workmanlike manner?
   7

   8                   X    Yes      ______No
   9

  10              If your answer to question 4 is yes, then answer question 5. If you
  11              answered no to question 4, skip questions 5, 6, and 7, and answer
  12              question 8.
  13

  14   5.   Was the warranty breached in that Builder Services Group, Inc. failed to
  15        perform the word in a good and workmanlike manner?
  16

  17                   X    Yes      ______No
  18
  19              If your answer to question 5 is yes, then answer question 6. If you
  20              answered no to question 5, skip questions 6 and 7 and answer question
  21              8.
  22

  23   6.   Did Architectural Design Contractors, Inc. give Builder Services Group, Inc.
  24        timely notice of a warranty claim?
  25

  26                   X    Yes      ______No
  27

  28

                                                 3
                             JUDGMENT ON JURY VERDICT [Redacted]
Case 5:18-cv-02594-SB-SP Document 148 Filed 08/17/21 Page 4 of 7 Page ID #:1607




   1              If your answer to question 6 is yes, then answer question 7. If you
   2              answered no to question 6 , skip question 7 and answer question 8.
   3

   4   7.   Was Architectural Design Contractors, Inc. harmed by Builder Services
   5        Group, Inc.’s breach of warranty?
   6

   7                X       Yes       ______No
   8

   9   Answer question 8.
  10

  11                                VF-1902 False Promise
  12

  13   8.   Did Architectural Design Contractors, Inc. make a promise to Builder
  14        Services Group, Inc.?
  15

  16                X       Yes       ______No
  17

  18              If your answer to question 8 is yes, then answer question 9. If you
  19              answered no to question 8, stop here, answer no further questions, and
  20              have the presiding juror sign and date this form.
  21

  22   9.   Did Architectural Design Contractors, Inc. intend to perform this promise
  23        when it made it?
  24

  25                X       Yes       ______No
  26

  27

  28

                                                4
                             JUDGMENT ON JURY VERDICT [Redacted]
Case 5:18-cv-02594-SB-SP Document 148 Filed 08/17/21 Page 5 of 7 Page ID #:1608




   1              If your answer to question 9 is no, then answer question 10. If you
   2              answered yes to question 9, stop here, answer no further questions, and
   3              have the presiding juror sign and date this form.
   4

   5   10. Did Architectural Design Contractors, Inc. intend that Builders Services
   6        Group, Inc. rely on this promise?
   7

   8                 X    Yes        ______No
   9

  10              If your answer to question 10 is yes, then answer question 11. If you
  11              answered no to question 10, stop here, answer no further questions,
  12              and have the presiding juror sign and date this form.
  13

  14   11. Did Builder Services Group, Inc. reasonably rely on this promise?
  15

  16                 X    Yes        ______No
  17

  18              If your answer to question 11 is yes, then answer question 12. If you
  19              answered no to question 11, stop here, answer no further questions, and
  20              have the presiding juror sign and date this form.
  21

  22   12. Did Architectural Design Contractors, Inc. perform the promised act?
  23

  24              ______Yes             X       No
  25

  26              If your answer to question 12 is no, then answer question 13. If you
  27              answered yes to question 12, stop here, answer no further questions,
  28              and have the presiding juror sign and date this form.
                                                 5
                            JUDGMENT ON JURY VERDICT [Redacted]
Case 5:18-cv-02594-SB-SP Document 148 Filed 08/17/21 Page 6 of 7 Page ID #:1609




   1   13. Was Builder Services Group, Inc.'s Reliance on Architectural Design
   2        Contractors, Inc.’s promise a substantial factor in causing harm to Builder
   3        Services Group, Inc.?
   4

   5                 X    Yes        ______No
   6

   7              If your answer to question 13 is yes, then answer question 14. If you
   8              answered no to question 13, stop here, answer no further questions, and
   9              have the presiding juror sign and date this form.
  10

  11   14. Did, by clear and convincing evidence, an agent or employee of
  12        Architectural Design Contractors, Inc. engage in the conduct with malice,
  13        oppression, or fraud?
  14

  15              ______Yes             X     No
  16

  17              If your answer to question 14 is yes, then answer question 15. If you
  18              answered no to question 15, stop here, answer no further questions, and
  19              have the presiding juror sign and date this form.
  20

  21   15. Did, by clear and convincing evidence, one or more officers, directors, or
  22        managing agents of Architectural Design Contractors, Inc. know of this
  23        conduct and adopt or approve it after it occurred?
  24              ______Yes             X     No
  25

  26              If your answer to question 15 is yes, then answer question 16. If you
  27              answered no to question 15, stop here, answer no further questions, and
  28              have the presiding juror sign and date this form.
                                                6
                            JUDGMENT ON JURY VERDICT [Redacted]
Case 5:18-cv-02594-SB-SP Document 148 Filed 08/17/21 Page 7 of 7 Page ID #:1610




   1   16. What amount of punitive damages, if any, do you award Builder Services
   2        Group, Inc.?
   3

   4                                      $ 0
   5

   6   Signed:     /s/ juror foreperson
   7               Presiding Juror
   8

   9   Dated:        07/29/2021
  10

  11        It appearing by reason of said verdict that plaintiff Architectural Design
  12   Contractors, Inc., a California Corporation is entitled to judgment against
  13   defendant Builder Services Group, Inc., a Florida corporation, and the parties
  14   having stipulated to the amount of damages to be awarded in Document 120 filed
  15   on July 26, 2021;
  16        NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED
  17   that plaintiff Architectural Design Contractors, Inc., a California Corporation
  18   have and recover from defendant Builder Services Group, Inc., a Florida
  19   corporation the sum of $172,568.85 with prejudgment interest thereon in the
  20   amount of $____________, together with attorney’s fees $________________,
  21   and allowed costs and disbursements in the amount of $_____________. Builder
  22   Services Group, Inc. takes nothing on its counterclaim.
  23

  24

  25
       Dated: August 17, 2021                   ______________________________
  26                                                 Stanley Blumenfeld, Jr.
                                                     U.S. District Judge
  27

  28

                                                  7
                             JUDGMENT ON JURY VERDICT [Redacted]
